711 S.E.2d 157 (2011)
STATE
v.
Aeric L. WHITEHEAD aka Eric Lamont Whitehead.
No. 279P11-1.
Supreme Court of North Carolina.
July 11, 2011.
Elizabeth F. Parsons, Assistant Attorney General, for State of North Carolina.
Aeric L. Whitehead, for Whitehead, Aeric L.
Anne Gomez, Assistant Appellate Defender, for Whitehead, Aeric L.
Robert A. Evans, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 11th of July 2011 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 11th of July 2011."